Shepley, C. J.
By the Act of 1845, c. 159, § 10, it is provided, that “ all property held by any religious society as a ministerial fund shall be assessed to the treasurer of such society.” “ And if it consists of personal property, it shall be assessed in the town, where such society usually hold their meetings.”
Assessments were made by the assessors of the town of Bridgton for the years 1847, 8 and 9, on the defendant as treasurer “ for the South Parish Fund.”
On February 28, 1829, “ so much of the town of Bridgton as lies on the southerly side of the line between the twentieth and twenty-first ranges of lots in said town” was incorporated into a parish by the name of the South Parish in Bridgton.
That parish has been organized under the act; has erected a house for public worship within its limits, and south of the fourteenth range of lots in that town; and there has been, since the year 1832, a Congregational minister settled in that parish and statedly preaching in that house, to whom the income of a fund hereafter noticed has since been paid. It is admitted, that there has not been any other parish known by that name ; and that the parish has no fund, unless the fund in the hands of the defendant can be considered as belonging to it.
The inquiry is thus presented, whether the fund held by the defendant as treasurer, can be considered as property held by that parish as a ministerial fund.
By an Act of the Legislature of Massachusetts approved on February 18, 1819, “the trustees of the ministerial fund in Bridgton” were incorporated. Certain persons named had been by the donors appointed trustees to manage their donation. Those persons were by the Act of incorporation made trustees, and were by it directed how to manage the fund and to dispose of its income.
By the third section of the Act of incorporation, it was made the duty of the trustees to pay the interest annually into the treasury of the town of Bridgton, “ which shall be appropriated to the support of a learned protestant gospel min*32ister of the Congregational order, duly and regularly ordained and settled and statedly preaching in a house for the public worship of God, which house shall always be located southerly of the fourteenth range of lots in said town of Bridgton and not elsewhere.” There is a provision, if no such minister shall be settled, or if he shall not preach one half of the Sabbaths during the year in such house, that the interest during such year shall become a part of the principal.
The only change in the disposition of the fund, made by the Act of January 13, 1823, was to authorize the trustees to pay the interest to such minister of the gospel as is entitled to receive it, instead of paying it into the treasury of the town.
The present settled minister of the South parish in Bridg-ton may be entitled to receive the interest accruing yearly upon the fund. It is uncertain, whether he or any other minister of that parish will continue to be entitled to receive it. No one can be entitled to receive it, who does not fulfill in all respects the requirements of the Act. There may hereafter be two or more parishes having houses for public worship located in that town southerly of the fourteenth range of lots, and having ministers of like character statedly preaching in those houses. The south parish by being first incorporated and having a minister first settled, did not become the owner of the fund or perpetually entitled to have the interest paid to its settled minister. It might be dissolved, or otherwise cease to exist, and the fund would remain in the custody of the incorporated trustees unaffected by it. It might continue to exist and to have preaching statedly in its house not by a minister “ of the Congregational order” or by one of that order not “ duly and regularly ordained and settled and statedly preaching.” Or it might have preaching by a minister having all the other qualifications required less than “ one half of the number of Sabbaths during any year.” Or it might have no settled minister, or no preaching statedly in its house. In all these cases the parish could have no claim upon the fund or upon the accruing interest. That would remain as the trust property of the corporate trustees.
*33The South parish does not appear to have any legal or equitable title to the fund or even to have the accruing interest'on it applied to the support of its minister, except so long as it may be the only parish coming within the description contained in the Act incorporating the trustees, and has a minister in all respects conforming to the description of one contained in that Act. It has no title to the principal sum, and none to have the interest applied to the support of its minister except while it has one, and the only one entitled to receive it by having all the qualifications required by the Act. It cannot therefore be considered as holding property as a ministerial fund.

Plaintiff nonsuit.